                                                                                            Case 4:16-cv-05544-HSG Document 142 Filed 09/24/20 Page 1 of 1




                                                                                    1
                                                                                    2
                                                                                    3
                                                                                    4
                                                                                    5
                                                                                    6
                                                                                    7
                                                                                    8                               UNITED STATES DISTRICT COURT
                                                                                    9                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                   10   PETER SCHUMAN, an individual, and,           No. 4:16-CV-005544-HSG
                                                                                        WILLIAM COMPLIN, an individual, on
                                                                                   11   behalf of themselves and on behalf of others CLASS ACTION
                                                                                        similarly situated,
                                                                                   12
                                                                                                                                     ORDER GRANTING EXTENSION OF
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                             Plaintiffs,             TIME FOR PARTIES TO RESPOND TO
                                                                                   13
                                                                                                v.                                   MOTIONS FOR SUMMARY JUDGMENT
                                                                                   14
                                                                                        MICROCHIP TECHNOLOGY
                                                                                   15
                                                 Esplanade Center III, Suite 800




                                                                                        INCORPORATED, a corporation; ATMEL
                                                  2415 East Camelback Road

                                                   Telephone: 602.778.3700




                                                                                                                                          Hearing Date:  October 15, 2020
                                                      Phoenix, AZ 85016




                                                                                   16   CORPORATION, a corporation; and ATMEL
                                                                                        CORPORATION U.S. SEVERANCE                        Time:          2:00 p.m.
                                                                                                                                          Courtroom: Oakland Courthouse, Courtroom 2
                                                                                   17   GUARANTEE BENEFIT PROGRAM, an
                                                                                                                                          Action Filed:  September 29, 2016
                                                                                        employee benefit plan,                            Trial Date:    February 8, 2021
                                                                                   18
                                                                                                                                          Judge:         Hon. Haywood S. Gilliam, Jr.
                                                                                   19                         Defendants.

                                                                                   20
                                                                                   21          Based upon the Defendants’ Motion, and good cause otherwise appearing, it is ordered that
                                                                                   22   the deadline for Defendants to respond Plaintiffs’ Motion for Summary Judgment and the deadline
                                                                                   23   for Plaintiffs to response to Defendants’ Motion for Summary Judgment is extended up and to
                                                                                   24   September 28, 2020. Reply briefs for both sides will be due October 5, 2020.
                                                                                   25          DATED 9/24/2020
                                                                                   26                                               By:
                                                                                                                                          Honorable Haywood S. Gilliam, Jr.
                                                                                   27                                                     U.S. District Court Judge for the Northern
                                                                                                                                          District of California
                                                                                   28                                                                                            44335924.1
                                                                                                    ORDER GRANTING MOTION FOR EXTENSION OF TIME FOR PARTIES
                                                                                                         TO RESPOND TO MOTIONS FOR SUMMARY JUDGMENT
                                                                                                                      Case No. 4:16-cv-005544
